DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 20 is objected to because of the following informalities:  it ends with a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving a request to initiate a fare; accessing an indication of whether the for-hire vehicle is authorized to accept the passenger fare, the authorization based at least in part on authorization data associated with the for-hire vehicle meter; responding to the request to initiate the fare based at least in part on the accessed indication
This qualifies as a method of organizing human activities because it recites collecting, analyzing, and outputting information for initiating a transaction between a passenger and taxi service provider (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of 
It shares similarities with other abstract ideas held to be non-statutory by the courts (Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment/field-of-use (e.g., computers and the Internet) in which to carry out the judicial exception (vehicle meter comprising a tangible, non-transitory memory, computer readable storage—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (vehicle meter comprising a tangible, non-transitory memory, computer readable storage—see published Specification ¶¶ 0046, 54-57, 61 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements, including describing the computing elements as "known in the art," "conventional," and "commonly available").  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they further limit the organizing of human activities).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claims 2-4 & 18-19 recite the extra-solution activity (see MPEP 2106.05(g)) of a discernable notice.  This only has a tangential relationship with the abstract idea and many forms of such a notice would serve the same purpose and achieve the same result.  Claim 5 recites a reporting computing system which further limits the general link to a technological environment/field-of-use.  This is also true for the elements recited in claims 7-13.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (that is, they are only discussed at a high level of generality in the Specification, indicating the inventor's assumption that one of ordinary skill in the art would recognize their conventionality and not require further explanation, see ¶ 0095—discernable notices, ¶ 0008, 50—meter/medallion attachment, ¶ 0057—wired or wireless connection).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 11, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricard, U.S. Pat. No. 6,474,552 (Citation 81 of the IDS filed 11/1/2018) in view of Admitted Prior Art.
As per claim 1, Ricard teaches a vehicle system comprising: 

receive a request to initiate a passenger fare (col. 4, lines 1-13); 
obtain, from computer readable storage storing authorization data for the for-hire vehicle meter or to a for-hire vehicle in which the for-hire vehicle meter is located, an indication of whether the for-hire vehicle meter is authorized to accept the passenger fare, the indication based at least in part on the authorization data (col. 4, lines 1-13); and 
determine whether to initiate the passenger fare based at least in part on the indication (col. 4, lines 1-13). 
Ricard does not explicitly teach the authorization data is for a medallion uniquely corresponding to meter or vehicle.  However, Applicant admits that it is known in the prior art that medallions are used to authorize operation of a for-hire vehicle (see published application ¶ 0008).  Thus, it would have been prima facie obvious to incorporate this element in order to accommodate regional restrictions on for-hire vehicles where the authorization is predicated on the presence of a medallion-type taxicab license.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the instructions further cause the for-hire vehicle meter to provide a discernable notice that the passenger fare cannot be initiated when the for-hire vehicle meter determines not to initiate the passenger fare (col. 4, lines 12-13). 
As per claim 3, Ricard in view of Admitted Prior Art teaches claim 2 as above.  Ricard further teaches the discernable notice is displayed and visually ascertainable on the for-hire vehicle meter (col. 4, lines 12-13). 
As per claim 6, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Admitted Prior Art further teaches the computer readable storage is attached to or is 
As per claim 7, Ricard in view of Admitted Prior Art teaches claim 6 as above.  Ricard further teaches the for-hire vehicle meter is attached to or is part of a for-hire vehicle (col. 2, lines 13-26).  Admitted Prior Art further teaches the medallion is attached to or is part of the for-hire vehicle (¶ 0008), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 8, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the for-hire vehicle meter further comprises the computer readable storage storing the authorization data (col. 4, lines 1-13). 
As per claim 9, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the for-hire vehicle meter is attached to or is part of a for-hire vehicle; and the computer readable storage is attached or is part of the for-hire vehicle (col. 2, lines 13-26; col. 3, lines 56-57). 
As per claim 11, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the authorization data comprises an indication that a vehicle is authorized (col. 4, lines 1-13).  Admitted Prior Art further teaches authorization is via a medallion that is connected to the for-hire vehicle meter (¶ 0008), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 13, Ricard in view of Admitted Prior Art teaches claim 11 as above.  Ricard further teaches the indication is accessed from a wired connection (col. 3, lines 56-57). 
As per claim 14, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Admitted Prior Art further teaches the authorization data comprises a medallion number (¶ 0008), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 15, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Admitted Prior Art further teaches the authorization data comprises time based operating restrictions (¶ 0008), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 16, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Admitted Prior Art further teaches the authorization data comprises location based operation restrictions (¶ 0008), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claims 17-19, Ricard in view of Admitted Prior Art teaches a method comprising steps implementing the functions of analogous claims 1-4 (see citations and obviousness rationale above). 
As per claim 20, Ricard in view of Admitted Prior Art teaches claim 17 as above.  Ricard further teaches generating, by the for-hire vehicle meter, a message indicating that the for-hire vehicle meter is not authorized to accept the fare if the response is that the fare is not to be initiated (col. 4, lines 12-13).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricard in view of Admitted Prior Art as applied to claim 2 above, further in view of Ricard, U.S. Pat. Pub. No.  2002/0049683 (Citation 136 of the IDS filed 11/1/2018) ("Ricard II"). 
As per claim 4, Ricard in view of Admitted Prior Art teaches claim 2 as above.  The references do not explicitly teach the discernable notice is aurally ascertainable; which is taught by Ricard II (¶ 0027).  It would have been prima facie obvious to incorporate this element because it is shown as a substitution in the same field (transportation services) for the visual notice in Ricard (see Ricard II, ¶ 0027).
As per claim 5, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the instructions further cause the for-hire vehicle meter to: generate a message indicating that the for-hire meter is not operating in accordance with the authorization data; when the for-hire vehicle meter determines not to initiate the passenger fare (col. 4, lines 1-13).  The references do not explicitly teach send to the message to a reporting computer system; which is taught by Ricard II (¶ 0062).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Ricard II—namely, to log a record of possible fraudulent use.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricard in view of Admitted Prior Art as applied to claim 2 above, further in view of Mashal, et al., U.S. Pat. Pub. No.  2012/0109796 (Reference A of the attached PTO-892). 
As per claim 10, Ricard in view of Admitted Prior Art teaches claim 1 as above.  Ricard further teaches the for-hire vehicle meter is attached to or is part of a for-hire vehicle (col. 2, lines 13-26).  The references do not explicitly teach the computer readable storage is not attached or is not part of the for-hire vehicle; which is taught by Mashal (¶ 0300).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Mashal—namely, to access remote authorization information.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricard in view of Admitted Prior Art as applied to claim 2 above, further in view of Official Notice. 
As per claim 12, Ricard in view of Admitted Prior Art teaches claim 11 as above.  The references do not explicitly teach the indication is accessed from a wireless connection.  Official Notice is taken that at the time of invention wireless connections were old and well-known.  It would have been prima facie obvious to incorporate this element because one of ordinary skill would have recognized that the wired connections shown in the prior art to access indications could be routinely substituted with wireless connections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamam, et al., U.S. Pat. No. 6,028,510 (Reference B of the attached PTO-892) relates to pairing for for-hire vehicles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628